STEPHENSON, Justice,
dissenting.
I respectfully dissent from the majority opinion.
I regard this record as a flagrant example of unprofessional and unethical conduct. The circumstances presented here violate every concept of the fidelity owed by a lawyer to his clients’ interests. Respondent’s misrepresentation to his clients and his neglect of attention to their interests is so reprehensible as to dictate permanent disbarment.
In my opinion, the conduct here goes so far beyond Vincent, Dillman, and Murphy that it warrants the penalty recommended by the board of bar governors.
“The measure of good faith required of an attorney in dealing with his clients is far higher than that exacted in the ordinary business transaction. The relationship is one of trust and confidence, and it is the duty of the courts to preserve it on a high plane of moral responsibility for the protection of the public.” In re Gilbert, 274 Ky. 187, 118 S.W.2d 535, 537 (1938).
I would accept the recommendation of the board of bar governors and order permanent disbarment.
JONES, J., joins in this dissent.